PER CURIAM.
The theory upon which this cause was heard by the referee, and the order by him passed and confirmed by the judge, in which the "petitioner was ordered, upon pain of imprisonment for contempt, to surrender a stock of goods, or, in the alternative, to pay the value of the same, within 20 days from the date of the order, were in direct conflict with the views of this court as expressed in Samel v. Dodd, 142 Fed. 68, 73 C. C. A. 254; and therefore, upon the authority of that case, the order should be, and it is hereby, reversed, and the cause is remanded for further proceedings.